Title: To George Washington from William Deakins, Jr., 8 July 1795
From: Deakins, William Jr.
To: Washington, George


          
            Sir
            Geo. Town [Md.] July 8th 1795
          
          Mr Hugh Thompson of Baltimore who Married Miss Sprigg has purchased Doctr Stewarts Part of Wodstock Mannor, & I find he is desirous to purchase Yours, he gave Doctr Stewart 8 Dollars ⅌ Acre & from Conversation I have had with him, I am of Opinion he will give you ten Dollars ⅌ Acre Cash, if you are disposed to part with this property I will mention it to him; & If I

can be serviceable in the Negotiation, you may freely Command me. with great Respect & Esteem I am Dear Sir Your Obt Servt
          
            Will. Deakins Junr
          
        